The opinion was delivered
Per Curiam.
The respondent moves to dismiss the appeal and shows that the appellant did not furnish the presiding judge with a copy of the exceptions within ten days after the rising of the court. The statute (16 Stat. 698), imperatively requires that such service shall be made within ten days after the rising of the court, and declares that if not so done the appeal shall be deemed to be waived. This statute does not profess to be an amendment to the code, so that the provisions of the code in relation to enlarging time and curing defects and irregularities, may have an application to it, but excludes that right, in this instance, by providing for its exercise in one of the instances provided for in the statute, but not in the case of a failure to take exceptions within ten days after the rising of the court. It follows that the appeal must be deemed waived, although it is competent for the respondent to ask the dismissal of the appeal.
It also appears that the appellant failed to serve the respondent with a copy of the case and exceptions within thirty days after serving his notice of appeal. This is also required by the statute, to which reference has already been made. The statute allows the enlargement of the time for serving the case and exceptions, but that must be accomplished in the manner pointed out in the act. As there has been no enlargement of the time, *561according to the provisions of the act, the appeal must be deemed waived under the provisions of the act, and the appeal must be dismissed on the last-named ground as well as upon that previously considered.
The motion must be granted, and the appeal dismissed.
Motion granted.